UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1711



JACKIE MCCANN,

                                              Plaintiff - Appellant,

          versus


FAIRFAX COUNTY GOVERNMENT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-1514-A)


Submitted:   November 5, 1998           Decided:    November 18, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jackie McCann, Appellant Pro Se. Cynthia Lee Tianti, COUNTY ATTOR-
NEY’S OFFICE, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jackie McCann appeals the district court’s order granting

Defendant’s motion for summary judgment on her complaint alleging

employment discrimination and retaliation. We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. McCann v. Fairfax County Gov’t, No. CA-97-1514-A (E.D. Va.

Apr. 13, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2